Citation Nr: 1647840	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  16-26 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a lung disability, manifested by persistent cough, congestion, and pleural effusions.

2.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter



ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1950 to August 1952.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2013 and November 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The remaining service connection issues on appeal will be addressed in a separate decision.

In August 2016, the Veteran presented sworn testimony during a video conference hearing in Montgomery, Alabama, which was chaired by the undersigned.  A transcript of that hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran's currently diagnosed lung disability, manifested by persistent cough, congestion, and pleural effusions, is at least as likely as not related to active service.

2.  For the entire period on appeal, the Veteran's service-connected PTSD was manifested by occupational and social impairment, with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  A lung disability, manifested by persistent cough, congestion, and pleural effusions, was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for the assignment of a disability rating of 70 percent, but no higher, for service-connected PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2015).

With regard to the lung claim, this claim is being granted herein.  Any error related to the VCAA is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With regard to the PTSD claim, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  A June 2015 letter provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish an increased rating, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, VA examination reports, and VA treatment records are in the file.  Identified private treatment records have been obtained to the extent possible.

The Veteran underwent a VA examination to determine the severity of his PTSD most recently in October 2015.  The examination involved a thorough examination of the Veteran, consideration of his lay statements/history, and a conclusion that was supported by sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

The Board notes that the Veteran's last VA examination is now over a year old. The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-9.  Indeed, the Veteran has made no statement regarding a worsening of his disability.  There is also no objective evidence indicating that there has been a material change in the severity of his PTSD since the VA examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim).  A new VA examination is not necessary at this time.  

Some discussion of the Veteran's personal hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue on appeal was identified.  Information was also elicited from the Veteran concerning his psychiatric symptoms.  Significantly, the Veteran's testimony regarding his psychiatric symptoms provided the basis for the Board's grant of an increased rating herein.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claims

A. Service Connection 

The Veteran claims that he has a current lung disability that is the result of his exposure to Napalm while serving in Korea.  He has provided credible testimony at his August 2016 Board hearing regarding his exposure to Napalm in service, establishing an inservice event or injury.  Additionally, he provided a September 2013 letter from his private pulmonologist, Dr. F. M.  Dr.  F. M. noted his exposure to Napalm in Korea and his current persistent problems with cough, congestion, and pleural effusions.  He concluded that the Veteran's Napalm exposure likely played a significant role in his continuing respiratory problems.  

The Board notes that the Veteran was not afforded a VA examination or opinion to address his claimed lung disability, nor is there any other medical evidence addressing the etiology of such.  

In light of the positive private opinion and lack of evidence to contradict this opinion, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current lung disability, manifested by cough, congestion, and pleural effusion, is related to his military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  The benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for lung disability, manifested by cough, congestion, and pleural effusion, is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B. Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).  

The Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2015).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran's service-connected PTSD has been evaluated as 30 percent disabling under Diagnostic Code 9411.  He seeks a higher rating.

Under Diagnostic Code 9411, the General Rating Formula for Mental Disorders is used.  The General Rating Formula provides that a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

Finally, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

The Veteran was examined for his current claim in October 2015.  At that time, he complained of flashbacks, nightmares, avoidance, depressed mood, anxiety, panic attacks occurring weekly or less often, chronic sleep impairment, and memory loss.  He explained that he had a good relationship with his wife, but that she had to "put up with a lot" from him, and that he had good relationships with his children, siblings, and friends.  Despite these relationships, he indicated that he often isolated himself, felt easily aggravated, startled with loud noises, and has to sit in public places so that he can see people coming and going.  The examiner noted some memory problems, lapses in focus and concentration, fair judgment and insight, and intermitted suicidal thoughts.  The examiner addressed the possibility of dementia, but noted there was no formal diagnosis of such.  She diagnosed the Veteran with chronic PTSD with depressive features and concluded that his PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

In addition to the VA examination reports, the medical evidence of record includes VA psychiatric treatment records which are consistent with the VA examination findings.  An August 2015 VA treatment record notes a possible diagnosis of Alzheimer's disease, but this is not discussed further or substantiated by neuropsychological testing.

Although only PTSD is service connected, the VA examiner and VA physician did not distinguish between the symptoms that are related to the Veteran's service-connected PTSD and the symptoms that are related to any nonservice-connected dementia or Alzheimer's disease.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Accordingly, the Board will consider all of the psychiatric symptoms discussed by the VA examiner in determining the appropriate rating for the Veteran's PTSD.

With resolution of reasonable doubt in the favor of the Veteran, the Board finds that his PTSDD warranted a 70 percent evaluation for the entire period on appeal.  The medical and lay evidence supports a finding of occupational and social impairment with deficiencies in most areas.  Although the VA examiner only noted occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, the Board finds that the symptoms listed constitute a higher level of impairment.  The Veteran reported several social relationships, but the Board finds that his increasing memory problems, isolation, and irritability cause significant impairment without total impairment.  In light of these symptoms and affording the Veteran the full benefit-of-the-doubt, the Board finds that the totality of the evidence favors the assignment of a 70 percent rating throughout the appeals period.  

Although an increased rating of 70 percent is warranted, the evidence of record does not reflect symptoms that would meet the criteria for a 100 percent rating for any period of time during the pendency of the claim.  There is no total social and occupational impairment.  Rather, throughout the appeals period, the Veteran maintained a relationship with his wife, children, siblings, and friends.  Despite some social impairment, these relationships preclude a finding of total social impairment.  Without such evidence of total social impairment, in addition to the total occupational impairment, an even higher rating of 100 percent cannot be assigned.

Additionally, there is no indication in the medical evidence of record that the Veteran's symptomatology warranted other than the currently assigned 70 percent disability rating throughout the appeal period.  Assignment of staged ratings is not warranted.  See Hart, supra.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the United States Court of Appeals for Veterans Claims set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned 70 percent disability rating specifically contemplates his symptoms, including suicidal ideation, and impaired impulse control.  Moreover, the Board must consider any additional psychiatric symptoms that the Veteran exhibits, even if they are not specifically identified in the rating criteria.  See Mauerhan, supra.  Thus, the Board finds that the Veteran's disability picture is adequately contemplated by the rating schedule.  As the threshold issue under Thun is not met, any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

Accordingly, the Board finds that the Veteran's psychiatric disability warranted a 70 percent evaluation throughout the appeals periods, but that the claim of entitlement to a disability rating in excess of 70 percent must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating, beyond that assigned herein, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2015); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a lung disability, manifested by persistent cough, congestion, and pleural effusions, is granted.

Entitlement to a disability rating of 70 percent, but no higher, for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


